Citation Nr: 0101731	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wound of the left 
anterior chest, Muscle Group II, currently evaluated as 20 
percent disabling.

2.  Entitlement to a compensable evaluation for service-
connected residual scar of the left anterior chest, on appeal 
from the initial evaluation.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
residuals frostbite of the feet.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
separate left shoulder disability on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1948 to October 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in December 1998 and a March 2000.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issues on appeal.
 
First, the Board finds the medical evidence of record with 
respect to the veteran's status of the service-connected 
residual shell fragment wound to the left chest, Muscle Group 
II, is inadequate for rating purposes because the examiners 
did not adequately address matters of weakened movement, 
excess fatigability, incoordination, and loss of function due 
to pain on use or during flare-ups, as required under 38 
C.F.R. §§ 4.40 and 4.45 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held that an 
examination that fails to consider and address the provisions 
of these regulations is inadequate for rating purposes.

In evaluating a muscle injury, VA has a duty to determine 
whether the muscle group in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  These determinations should be made by an examiner 
and should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The medical 
evidence of record, specifically to include the June 1998 VA 
examination report, does not adequately address the 
considerations discussed by the Court in DeLuca; thus, it 
will be necessary to have the veteran examined under the 
guidelines set out in that decision, prior to the Board's 
decision.

Second, there also seems to be an unresolved dispute with 
respect to whether the veteran's reported problems associated 
with his residual shell fragment wound of the left chest, to 
include pain and weakness, are caused by his service-
connected disorder or by pathology associated with a 
currently nonservice-connected carpal tunnel syndrome.  
Accordingly, in order to identify what pathology should be 
compensated, further development is in order and the veteran 
should be reexamined.  See Webster v. Derwinski, 1 Vet. App. 
155, 159 (1991) (An examiner must differentiate the 
symptomatology caused by a service-connected disorder from 
that caused by a non-service connected disorder.)  In this 
regard, it must be noted that when it is not possible to 
separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
(2000) requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to 
the service-connected disability.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

Third, the Board further notes that the RO has failed to 
advise the veteran of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, pursuant to the duty to assist.  This should be done.

Fourth, with respect to the remaining issues on appeal, after 
reviewing the evidence, the Board must remand them for 
further development.  Under 38 C.F.R. § 19.31 (2000), a 
supplemental statement of the case must be furnished to an 
appellant when additional pertinent evidence is received 
after a statement of the case or supplemental statement of 
the case has been issued.  See also 38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. §§ 19.37, 20.1304(c) (2000).

In this case, the veteran testified before a hearing officer 
at the RO in July 2000.  During the hearing, the veteran 
testified with respect to his claim for entitlement to a 
compensable evaluation for a service-connected scar of the 
left chest, and whether to reopen his claims for service 
connection for frostbite of the feet and secondary service 
connection for a left shoulder disorder.  Although this 
testimony is similar to previous statements and testimony 
provided by the veteran, nevertheless, the Board notes that 
the RO did not issue a supplemental statement of the case 
with respect to the veteran's July 2000 hearing testimony on 
these issues.

The failure of the RO to issue a supplemental statement of 
the case in accordance with the provisions of 38 C.F.R. § 
19.31 is a procedural defect requiring correction by the RO.  
38 C.F.R. § 19.9 (2000).

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a 
VA examination if he is applying for VA compensation 
benefits.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for the disorders at 
issue from July 2000 to the present.  
After obtaining any necessary consent, 
the RO should request copies of any 
records that have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of all current muscle disabilities 
of the veteran's left chest, Muscle Group 
II.  The claims folder should be made 
available to the examiner prior to the 
examination.  All indicated testing 
should be conducted.  The examination 
report should fully set forth the current 
complaints, pertinent clinical findings, 
and diagnoses affecting the muscles of 
the left chest, Muscle Group II.  With 
respect to all diagnoses of the left 
chest muscles, the examiner should 
specifically state which, if any, are a 
manifestation of or otherwise related to 
the service-connected residual shell 
fragment wound of the left chest.  For 
all diagnoses found not to be related to 
the service-connected disorder - 
specifically to include carpal tunnel 
syndrome, if found to be unrelated - the 
examiner should, to the extent possible, 
differentiate symptoms due to the 
unrelated disorder from those due to the 
service-connected disorder and related 
diagnoses.  If this cannot be done, the 
examiner should so state.  Moreover, the 
extent of any functional loss of the left 
chest muscles due to weakened movement, 
excess fatigability, incoordination, or 
pain on use should be noted.  The 
examiner should also state whether any 
pain claimed by the veteran is supported 
by adequate pathology and evidenced by 
his visible behavior.  Any additional 
impairment on use should be described in 
terms of the degree of additional range-
of-motion loss.  See DeLuca.  It should 
be specifically noted whether the left 
anterior chest scar is tender and painful 
or otherwise symptomatic.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  All conclusions 
should be articulated, in light of the 
analysis set forth in DeLuca and all 
other applicable VA regulations, 
including 38 C.F.R. §§ 4.40 and 4.45, 
should be specifically discussed.  The RO 
should evaluate the veteran's residual 
shell fragment wound of the left chest, 
Muscle Group II, disability under 
38 C.F.R. § 4.73, to include 
consideration of all applicable 
diagnostic codes.  The RO should also 
consider whether referral for assignment 
of an extraschedular rating should be 
made, in accordance with 38 C.F.R. § 
3.321(b) (2000).

6.  The RO should undertake any 
additional development of the evidence 
deemed necessary.

7.  Moreover, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  The RO should review the veteran's 
claims on appeal.  This should include 
consideration of the veteran's July 2000 
testimony before the hearing officer at 
the RO.  With respect to the rating for 
the left anterior chest scar, 
consideration should be given to 
assigning "staged ratings" pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should contain a summary of the pertinent 
facts and a summary of the laws and 
regulations applicable to claims to 
reopen, to include 38 C.F.R. §§ 4.40 and 
4.45.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


